UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6673


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHANIEL JONES, a/k/a Devon Najee Hinton,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of    Virginia, at Richmond. Robert E. Payne, Senior
District Judge. (3:06-cr-00044-REP-1)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nathaniel Jones, Appellant Pro Se. Olivia L. Norman, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nathaniel    Jones    appeals      the   district      court’s      order

denying   his    motion   seeking    a   reduction         of   sentence   under    18

U.S.C. § 3582 (2006).        We have reviewed the record and find no

reversible      error,    given   that       Jones    is    ineligible     for     the

reduction that he seeks.          Accordingly, we affirm the judgment of

the district court.        United States v. Jones, No. 3:06-cr-00044-

REP-1 (E.D. Va. Mar. 29, 2010).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                         2